DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
Claims 6-16 of this application is patentably indistinct from Claims 1, 6 and 8-16 of Patent No. 11,247,389. Pursuant to 37 CFR 1.78(f), when two or more applications filed by the same applicant or assignee contain patentably indistinct claims, elimination of such claims from all but one application may be required in the absence of good and sufficient reason for their retention during pendency in more than one application. Applicant is required to either cancel the patentably indistinct claims from all but one application or maintain a clear line of demarcation between the applications. See MPEP § 822.
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 6-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1, 6 and 8-16 of U.S. Patent No. 11,247,389. Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations of “from 10:90 up to 60:40” is more encompassing than “10:90, 20:80 or 30:70, up to 40:60, 50:50, or 60:40” however it would be obvious to one of ordinary skill in the art to understand these ranges to be overlapping.




Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, Claim 6 recites the broad recitation “at least 40”, and the claim also recites “60 or 80 percent” which is the narrower statement of the range/limitation. In the present instance, Claim 7 recites the broad recitation “a volume ratio of from 10:90”, and the claim also recites “20:80 or  30:70, up to 40:60, 50:50, or 60:40” which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Feller, et al. (US 2018/0304526) in view of Farnsworth (US 2004/0148048).

In reference to Claim 1, Feller discloses a stereolithography method ([0001]) using dual cure, both light and heat, polymerizable liquids ([0022]) to create an object using the bottoms-up method in a partially-cured form ([0054]), and individually or batch heating the objects with ovens ([0097]-[0100]).
Feller does not disclose (c) separating excess resin from said intermediate object, wherein said separating step is carried out by centrifugal separation; (d) blending said excess resin with additional dual cure resin to produce a subsequent bath of dual cure resin; (e) repeating steps (a) through (c), and optionally repeating step (d), to produce additional object(s).
Farnsworth discloses reclamation of excess material by way of centrifugal force ([0081]) and receiving said reclaimed excess material into the reservoir receptacle ([0082], [0122]) because the excess unconsolidated material is returned to the reservoir associated with the fabrication tank ([0064]) with the process being repeated as much as necessary ([0155]).
It would have been obvious to one of ordinary skill in the art to reclaim the unused material of Feller using the method of Farnsworth because the centrifugal force is enough to remove the material without falling over the edge ([0122]).

In reference to Claim 2, modified Feller discloses the method of Claim 1, as described above.
Feller discloses a method of light polymerization ([0023]-[0026]) (exothermic reaction).

In reference to Claim 3, modified Feller discloses the method of Claim 1, as described above.
Farnsworth discloses reclamation of excess material by way of centrifugal force ([0081]) and receiving said reclaimed excess material into the reservoir receptacle ([0082], [0122]) because the excess unconsolidated material is returned to the reservoir associated with the fabrication tank ([0064]) with the process being repeated as much as necessary ([0155]) (steps (a) through (c) at least twice and step (d) at least once).

In reference to Claim 12, modified Feller discloses the method of Claim 1, as described above.
Feller discloses polyurethane resin ([0053]).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Feller, et al. (US 2018/0304526) in view of Farnsworth (US 2004/0148048) as applied to Claim 1 above, and further in view of Keicher, et al. (US 2003/0206820).

In reference to Claim 4, modified Feller discloses the method of Claim 1, as described above.
Modified Feller does not disclose an open lattice.
Keicher discloses a lattice structure ([0185] and Fig. 26a).
It would have been obvious to one of ordinary skill in the art to create the object of modified Feller using the open lattice structure of Keicher because the structure has a minimal volume of deposited material.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Feller, et al. (US 2018/0304526) in view of Farnsworth (US 2004/0148048) as applied to Claim 1 above, and further in view of Liska, et al. (US 2011/0309554).

In reference to Claim 5, modified Feller discloses the method of Claim 1, as described above.
Modified Feller does not disclose said objects comprise dental models.
Liska discloses dental restorations ([0052]-[0054]).
It would have been obvious to one of ordinary skill in the art to use the objects of modified Feller for dental models like Liska because the material and process are well known and used in the dental art.


Allowable Subject Matter
Claims 6-11 and 13-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Claims 6-7 would be allowable because the prior art of record does not disclose specific amounts of excess resin.
	Claim 8 would be allowable because the prior art of record includes the wash liquid in the reclamation system.
	Claims 9-11 would be allowable because the prior art of record does not disclose viscosities greater or less than the resin prior to the reclamation step.
	Claims 13-15 would be allowable because the prior art of record does not disclose assigning indentifiers to batches of resin.
	Claim 16 would be allowable because the prior art of record does not disclose mounting a build platform before the separating step.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KELSEY C GRACE whose telephone number is (571)270-1113. The examiner can normally be reached Monday-Thursday 7:00 AM - 5:00 PM EST, Friday 7:00 AM - 11:00 AM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on (571)272-1176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

KELSEY C. GRACE
Examiner
Art Unit 1742



/MONICA A HUSON/Primary Examiner, Art Unit 1742